Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 30,
2013.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-13-00372-CR

                      DERON DREGSON CLARE, Appellant
                                           V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 248th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1372910

                    MEMORANDUM                     OPINION
      A written request to withdraw the notice of appeal in this case, personally signed
by appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.

                                    PER CURIAM
Panel consists of Chief Justice Hedges and Justices Jamison and Donovan.
Do Not Publish - Tex. R. App. P. 47.2(b)